Citation Nr: 1332215	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  06-14 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  He is the recipient of the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Cleveland, Ohio.

A July 2009 Board decision previously denied the Veteran's claim (with regard to the low back claim in particular, a December 2000 Board decision denied the Veteran's claim on the merits, and the July 2009 Board decision denied the Veteran's request to reopen his claim).  In February 2010, the Veteran's attorney and VA's General Counsel filed a joint motion with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's July 2009 decision with regard to that matter and remand it to the Board.  A March 2010 Court order granted the motion, thereby vacating the Board's July 2009 decision on this matter and remanding it to the Board for further review.

In March 2011, the Board reopened the Veteran's claim for service connection for a low back disability, and the Board remanded the Veteran's claim for further development.  In June 2012 and April 2013, the Board again remanded the Veteran's claim for further development.  This matter has returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence submitted in June 2013, the Veteran wrote that he wished to present his claim "BEFORE A REG. BVA JUDGE, [in] CLEVE[LAND]"
 The Veteran has not previously been afforded a Board hearing specifically concerning the issue currently on appeal.  While the Veteran later submitted a July 2013 correspondence noting that he had also been advised by his representative that he could request a RO hearing but felt that such hearing would "PROBABLY DO [HIM] NO GOOD," there is no communication from his withdrawn his request for a hearing before the Board.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  In accordance with the Veteran's request, the Board finds that the Veteran should be scheduled for a hearing at the RO before a member of the Board.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


